Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered November 22, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, unanimously affirmed.
The verdict rejecting defendant’s agency defense was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s actions were consistent with that of a steerer (see People v Herring, 83 NY2d 780, 783 [1994]), and there was no evidence suggesting that he was doing a “favor” for the buyer (see People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]), or “of any conversation between defendant and the undercover purchaser as to why the latter needed or wanted to be represented by an ‘agent’ instead of simply buying his own drugs” (People v Vaughan, 300 AD2d 104, 104 [2002], lv denied 99 NY2d 633 [2003]). Concur—Mazzarelli, J.P., Williams, Sweeny, Catterson and Moskowitz, JJ.